Case 17-40573-elm13 Doc 81 Filed 05/03/19           Entered 05/03/19 12:38:28       Page 1 of 2




MARILYN D. GARNER, ESQ.
2007 E. Lamar Blvd., Suite 200
Arlington, Texas 76006
(817) 505-1499; (817) 549-7200 (FAX)
Attorney for Debtor


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION


IN RE                                       §
                                            §
SUN CHA URIEGAS                             §       CASE NO. 17-40573-ELM13
                                            §
                                            §
Debtor.                                     §


                        MOTION TO DISMISS CHAPTER 13 CASE

     NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AT 501 WEST TENTH STREET, FORT WORTH, TEXAS 76102 BEFORE 4:00
P.M. ON THE DAY WHICH IS TWENTY FOUR DAYS FROM THE DATE OF
SERVICE HEREOF.

     ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK,
AND A COPY MUST BE SERVED UPON COUNSEL FOR THE MOVING PARTY
PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED,
A HEARING WILL BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

     IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED,
THE RELIEF REQUESTED HEREIN SHALL BE DEEMED TO BE UNOPPOSED AND
THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE
NOTICED ACTION MAY BE TAKEN.

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

        NOW COMES, Sun Cha Uriegas, (hereinafter referred to as “Debtor” whether singular or

plural), in this Motion to Dismiss Chapter 13 Case and in support thereof would show the Court

as follows:

        1.     A voluntary petition for relief under chapter 13 of the Bankruptcy Code was filed
Case 17-40573-elm13 Doc 81 Filed 05/03/19             Entered 05/03/19 12:38:28        Page 2 of 2




by Debtor on February 10, 2017.

        2.     The Debtor no longer desires to continue with her Chapter 13 Petition.

        3.     Debtor will negotiate her debt outside of bankruptcy and requests dismissal of this

case.

        WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Court enter an order

dismissing this case and granting such other and further relief as is appropriate under the

circumstances of the case.

Dated: May 3, 2019                                    Respectfully submitted,


                                                      /s/ Marilyn D. Garner
                                                      Marilyn D. Garner
                                                      SBOT No. 07675550
                                                      2007 East Lamar Blvd., Suite 200
                                                      Arlington, Texas 76006
                                                      (817) 505-1499; (817) 549-7200 (FAX)
                                                      Attorney for Debtor


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing pleading was sent, ECF and/or
First Class mail postage prepaid to the parties listed on the attached matrix on May 3, 2019.


                                                      /s/ Marilyn D. Garner
                                                      Marilyn D. Garner
